~! WILLLAM WAGUMBULIZI

Case 1:21-cv-10427-RGS Document1 Filed 03/11/21 Page 1 of 16°

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

MARY BAYIYANA NAKITYO
~ A/K/A MARY LARKIN,

_. 5 Riverhurst Rd. Apt. 611

‘Billerica, MA 01821,

5 Riverhurst Rd. Apt. 611
Billerica, MA 01821
: Plaintiffs,

ov.

MERRICK GARLAND,

Attorney General of The United States, In his Official
Capacity, 950 Pennsylvania Avenue,

NW, Washington, DC 20530,

ALEJANDRO MAYORKAS,
Secretary of the Department of Homeland Security,

in his official capacity, 1300 Pennsylvania Avenue
NW, Washington, DC 20528

~*TRACEY RENAUD,
Acting Director of U.S. Citizenship & Immigration
' Services, In Her Official Capacity, 111 Massachusetts
-Ave, NW, Washington, DC 20001

KRISTEN M. SMITH, In Her Official Capacity
U.S. Citizenship & Immigration Services
Lawrence, Massachusetts Field Office Director,
2 Mill Street, Lawrence, MA 01840

Defendants.

Ne ee Ne ee ee ee ee ee ee ee ee ee ee ee ed ee eee Ne ee Ne ee Se”

 

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

(Violation of Immigration and Nationality Act, Administrative Procedure Act, Due Process)
Case 1:21-cv-10427-RGS Document1 Filed 03/11/21 Page 2 of 16

INTRODUCTION

Procedural Posture

1. This case concerns the United States Citizenship and Immigration Services (“USCIS”)
and its ultra vires application of 8 U.S.C. §1367(a) to rescind an approved family based
immediate relative visa petition (“Petition”) of which Mary Bayiyana Nakityo (“Plaintiff’
or “Mrs. Nakityo”) was the beneficiary of. In revoking the Petition, the USCIS relied on
protected information that was prohibited under 8 U.S.C. § 1367(a) and the regulations
promulgated thereunder. This extralegal information was used as a “but for” catalyst to
invoke 8 U.S.C. § 1154(c) which revoked said approved Petition and permanently barred
the Plaintiff from being the beneficiary of any future visa petitions filed on her behalf.
The USCIS took this Draconian measure because of purported prior marriage fraud the

Plaintiff allegedly engaged in. 8 U.S.C. § 1154(c) (2018) states in pertinent part:

“{N]o petition shall be approved if (1) the alien has previously been accorded, or
has sought to be accorded...by reason of a marriage determined by the Attorney
General to have been entered into for the purpose of evading the immigration
laws....”
2. Ifthe revocation of this Petition is sustained, which was predicated on the misuse of . .
statutorily prohibited information it will for all practical purposes permanently bar
Plaintiff from ever adjusting her status and becoming a lawful permanent resident of the

United States. Plaintiff, exhausting all administrative remedies is rendered without

recourse, save this instant Action.
Case 1:21-cv-10427-RGS Document1 Filed 03/11/21 Page 3 of 16

Factual Synopsis

3. Ms. Nakityo is married to William Wagumbulizi (“Mr. Wagumbulizi”) a United States
citizen. They have a five-year-old child together. They live together and are domiciled in
Billerica, Massachusetts. On December 16, 2016 Mr. Wagumbulizi filed a form I-130
Petition for Alien Relative (again “Petition”), seeking to classify Mrs. Nakityo as an
immediate relative pursuant to 8 U.S.C. § 1151(2)(A)(i). Upon approval of the Petition
Mrs. Nakityo would be able to adjust her status to a lawful permanent resident of the
United States and receive her “green card”. The Petition was approved by the USCIS on
April 21, 2017.

4. On August 31, 2017 the USCIS sent Mr. Wagumbulizi a “Notice of Intent to Revoke” or
“NOIR” indicating that the USCIS was intending to revoke the recently approved Petition
because the USCIS purportedly had “substantial and probative evidence” in the
Plaintiff's file that Plaintiff previously attempted to evade immigration laws by entering
into a sham marriage with her prior spouse Jason Larkin (“Mr. Larkin”).

5. Mr. Larkin’s 2009 visa petition filed on behalf of Mrs. Nakityo with the USCIS was
withdrawn before the USCIS by Mr. Larkin. Mrs. Nakityo subsequently filed a self-
petition under the Violence Against Women’s Act (VAWA) of 1994, Public Law 103-
322 predicated on the physically and sexually abusive marriage Mrs. Nakityo suffered at

the hands of Mr, Larkin. Ultimately, the USCIS revoked Mr. Wagumbulizi’s Petition

based on Mr. Larkin’s uncorroborated assertions that his marriage to Mrs. Nakityo was a
sham. Using these uncorroborated statements was in clear violation of 8 U.S.C. § 1367(a)

and the regulations promulgated thereunder.
Case 1:21-cv-10427-RGS Document1 Filed 03/11/21 Page 4 of 16

6. Mr. Wagumbulizi appealed the USCIS decision to the Board of Immigration Appeals
(“BIA”). The BIA affirmed the decision of the USCIS. Plaintiffs, left without

administrative recourse, therefore bring this current Action.

JURISDICTION AND VENUE

7. This case arises under the United States Constitution; the Administrative Procedures Act
(“APA”), 5 U.S.C. §701 et seq.; the Immigration and Nationality Act (“INA”), 8 U.S.C. § 1101

et seq. and its implementing regulations.

8. This Court has jurisdiction under 28 U.S.C. § 1331 wherein the application of the INA,
specifically 8 U.S.C. § 1367(a) and 8 U.S.C. § 1154(c) present a case or controversy of a federal

question.

9. Venue is proper in the United States District Court for the District of Massachusetts
under 28 U.S.C. § 1391(e) as a substantial part of the events or omissions giving rise to the claim
occurred in this District and the Plaintiffs reside in this District, and this does not involve a

dispute over real property.

PLAINTIFFS

10. Plaintiff, William: Wagumbulizi, is an individual domiciled in the Commonwealth of

Massachusetts at 4 Riverhurst Road, Apt. 233, Billerica, MA 01821.
Case 1:21-cv-10427-RGS Document1 Filed 03/11/21 Page 5 of 16

11. Plaintiff, Mary Bayiyana Nakityo a/k/a Mary Larkin, is an individual domiciled in the

Commonwealth of Massachusetts at 4 Riverhurst Road, Apt. 233, Billerica, MA 01821.

DEFENDANTS

12. Defendant Merrick Garland, Robert F. Kennedy Department of Justice Building, 950
Pennsylvania Avenue, NW, Washington D.C. 20530, is sued in his official capacity as the
Aitorney General of the United States. In this capacity, he is responsible for the administration of
the immigration laws pursuant to 8 U.S.C. § 1103, oversees the Board of Immigration Appeals

(“BIA”) (the appellate immigration court system), and is empowered to grant relief.

13. Defendant Alejandro Mayorkas, St. Elizabeth’s West Campus Washington D.C. 20528,
is sued in his official capacity as the Secretary of the Department of Homeland Security
(“DHS”). In this capacity, he directs each of the component agencies within DHS, including the
United States Citizenship and Immigration Services (“USCIS”). In his official capacity,
Defendant Mayorkas is responsible for the administration of the immigration laws pursuant to 8

U.S.C. § 1103 and is empowered to approve and revoke visa immigrant visa petitions.

14. Defendant Tracey Renaud, 111 Massachusetts Avenue NW, Washinton D.C. 20001, is *

sued in her official capacity as the Acting Director of the United States Citizenship and“

Immigration Services, which is the agency that, through its adjudicating officers, conducts

interviews and approves or denies immigrant visa petitions.
Case 1:21-cv-10427-RGS Document1 Filed 03/11/21 Page 6 of 16

15. Defendant Kristen M. Smith, 2 Mill Street Lawrence, Massachusetts 01840, is sued in her
official capacity as the Field Office Director of the Lawrence, Massachusetts USCIS field office.
In this capacity, she is responsible for the adjudication of immigrant visa petitions filed by’

petitioners domiciled in Billerica, Massachusetts.

FACTS

16. In 1994, Congress enacted the Violence Against Women Act (“VAWA”), Public Law
103-322, to combat violence and crimes against women on the streets and in homes. Congress
referred to VAWA as “an essential step in forging a national consensus that our society will not
tolerate violence against women” and its harmful consequences. S. Rep. No. 103-138, at 41-42
(1993). The INS General Counsel’s office recognized this goal, stating that “VAWA was
enacted to end a battering spouse or parent’s control over the petitioning process and thus
remove the petition as a means of controlling or intimidating an abused spouse or child.” Paul
Virtue, Office of General Counsel, “Extreme Hardship” and Documentary Requirements
Involving Battered Spouses and Children, Memorandum to Terrance O'Reilly, Director, INS

Administrative Appeals Office (Oct. 16, 1998)

17. Two years later in 1996 Congress passed the Illegal Immigration Reform and Immigrant
Responsibility Act (IIRIRA), Public Law 104-208. In addition to enhancing VAWA protections
and providing new protections and benefits for immigrant survivors of domestic violence, in
LIRIRA Congress crafted special protections for VAWA applicants to prevent abusers from
manipulating the immigration system and sabotaging legitimate VAWA claims. See H.R. Rep.

No. 109-3402, at 122 (2005) (“These provisions are designed to ensure that abusers and
Case 1:21-cv-10427-RGS Document1 Filed 03/11/21 Page 7 of 16

criminals cannot use the immigration system against their victims.”). Among other things, these
special provisions prohibit the government from making an adverse admissibility or removability

decision using information furnished solely by the abuser. 8 U.S.C. § 1367(a).

18. — This statute 8 U.S.C. § 1367(a), codified under INA section 384 states in relevant part:

“(a) In General. Except as provided in subsection (b), in no case may the Attorney.
General or any other official or employee of the Department of Justice (including any
bureau or agency of such Department)—

(1) make an adverse determination of admissibility or deportability of an alien under the
Immigration and Nationality Act using information furnished solely by —

(A) a spouse or parent who has battered the alien or subjected the alien to extreme

cruelty,....” See 8 U.S.C. § 1367(a) (2018).

19. Inimplementing 8 U.S.C. § 1367(a) the U.S. Department of Homeland Security :
(“DHS”)! issued Directive Number 002-02 on November 1, 2013 (“Directive”). The Purpose of
the Directive was to establish “...a single Department of Homeland Security policy regarding the
implementation of Title 8, United States Code (U.S.C.), Section 1367, (Violence Against
Women Act (VAWA) confidentiality purposes)....” See; TAB A Attached hereto, Department of
Homeland Security Directive Number: 002-02 Issue Date: 11/01/2013, IMPLEMENTATION OF
SECTION 1367 INFORMATION PROVISIONS, available at
https://www.dhs.gov/sites/default/files/publications/mgmt/community-and-social-services/mgmt-
dir_002-02-implementation-section-1367-info-provisions_revision-00-1.pdf (last accessed,
January 4, 2021). Specifically, the Directive instructs DHS employees that “[a]dverse

determinations of admissibility or deportability against an alien are not made using information

 

* DHS is the umbrella Department of which the USICS in a component part of. See, Homeland Security Act (HSA) of
2002, Pub. L. 107-296 (enacted November 25, 2002).
Case 1:21-cv-10427-RGS Document1 Filed 03/11/21 Pages8ofl16......

furnished solely by prohibited sources associated with battery or extreme cruelty, sexual assault,
human trafficking or substantial physical or mental abuse, regardless of whether the alien has
applied for VAWA benefits, or a T or U visa.” See Id. at p. 3 { 4. The Directive further went on
the state “[i]fa DHS employee receives adverse information about a victim of domestic violence,
sexual assault, human trafficking or an enumerated crime from a prohibited source, DHS
employees should treat the information as inherently suspect and exercise all appropriate.
prosecutorial discretion with respect to pursuing the adverse information. Further, DHS
employees receiving information solely from a prohibited source do not take action on that .
information unless there is an independent source of corroboration.” See Jd. at p. 3-4.

20. It was under this legal backdrop that Mrs. Nakityo married her first spouse and abuser
Mr. Larkin on August 25, 2008 in Waltham, Massachusetts. Mr. Larkin subsequently filed a visa
petition for Mrs. Nakityo on or about February 27, 2009.

21. On May 26, 2009 Mr. Larkin and Mrs, Nakityo appeared for an interview on Mr. Larkin’s
visa petition at the USCIS Boston Field Office, At that interview, Mr. Larkin and Mrs. Nakityo
proffered good faith bona fide evidence in support of their marriage to include, but not be limited
to: lease agreement and rent receipts, life and health insurance, reference letter from Citizen’s
Bank and joint account Citizen’s bank statements, NSTAR, National Grid and RCN Utility Bills
for the marital home, as well as a variety of pictures of the marital couple.

22. However, notwithstanding the good faith bona fide evidence spanning the duration of their
relationship, on the day at the interview, Mr. Larkin allegedly asserted that “...as of the May 26,
2009 interview, he had only met the beneficiary [purportedly] four times;...that the evidence
submitted in support of the bona fide nature of the marriage was fake; and that he never ititended

to share a life with the beneficiary.” See TAB B, USCIS Decision (Dec. 26, 2017) p. 2 at ¥ 5.
Case 1:21-cv-10427-RGS Document1 Filed 03/11/21 Page 9 of 16

21. Mr. Larkin at that time purportedly executed a written statement wherein the USCIS
asserts Mr. Larkin wrote: “I, Jason Edward Larkin, no longer wish to pursue the I-130 for Alien
Relative that I filed on behalf of Mary Bayiyana. I was paid $2,700 to marry her so she could get
her green card.” See, Jd. p.2-3. At the interview Mr. Larkin then proceeded to withdraw his 7
petition. The USCIS acknowledged Mr. Larkin’s withdrawal and denied Ms. Nakityo’s
application for adjustment of status.

22. After the May 26, 2009 USCIS interview Mrs. Nakityo remained in a relationship with
Mr. Larkin, See TAB C, VAWA Declaration of Mrs. Nakito at § 9. Mrs. Nakityo asserts that she
became pregnant with Mr. Larkin’s child and had a miscarriage in 2009. See Jd. Mrs. Nakityo
asserts that her marriage to Mr. Larkin was physically and sexually abusive between the fall of
2009 until early 2011. See fd. at J§ 9-11. Thereafter, Mr. Larkin left the marital home. See id
23. In September 2011, Mrs. Nakityo sought treatment for depression and was evaluated by Dr.
Emily A. Carey, Ph.D a licensed psychologist. See generally, Emily 4. Carey, Ph.D.:
Psychological Evaluation of Mary Nakityo Larkin in reference to a VAWA Petition. In the 24-
page report Mrs. Nakityo described in detail the physical, sexual and psychological abuse she
suffered at the hands of Mr. Larkin. See /d. After a thorough evaluation Dr. Carey concluded that

Mrs. Nakityo suffered from “Major Depression” and “Post-Traumatic Stress Disorder”. See id, at
ps. 13-14,

24. On June 25, 2012, Mrs. Nakityo filed a self-petition I-360 VAWA Application (“Self

Petition”) seeking to procure her green card as the battered-spouse of a United States citizen. The
USCIS VAWA Unit in 51. Albans, Vermont receipted in the Self-Petition on June 25, 2012. See,
I-797C Notice Of Action USCIS 1-360 Receipt dated June 28, 2012. Thereafter, on June 25, 2012

the Self-Petition was screened by a USCIS officer for prime facie evidence of each of the
Case 1:21-cv-10427-RGS Document 1 Filed 03/11/21 Page 10 of 16

elements necessary for approval of the Self Petition to include “Evidence of Battery and/or
Extreme Cruelty”.* See TAB E, USCIS VAWA Prima Facie and Adjudication Checklist (June 25,
2012). The USCIS VAWA officer indicated that Mrs. Nakityo met every element for a prima
facie eligibility determination except for evidence of good moral character’. See id. The USCIS
VAWA Officer issued a routine Request for Evidence (“RF E”) for a background check, which
Mrs. Nakityo lacking any criminal record dutifully complied with.

25. Thereafter, approximately two (2) years went by before the USCIS took further action on the
Self-Petition. On or about June 1, 2015 the USCIS issued a Request For Evidence where the
USCIS asked for further evidence of the relationship with Mr. Larkin and the abusive nature of
it. By this time Mrs. Nakityo had recently had a child, Gabriella Getrude Nabukalu with William
Wagumbulizi (“Mr. Wagumbulizi”) . See TAB D, Birth Certificate of Gabriella Getrude
Nabukalu, The child was born on March 1, 2015. See id. Mrs. Nakityo by this time years later
was in a relationship with Mr. Wagumbulizi. Mrs. Nakityo did not wish to relive the abusive
relationship with Mr. Larkin and she decided she no longer wished to pursue the Self-Petition,
The Self-Petition was denied for abandonment on November 19, 2015. Mr. Wagumbulizi and
Mrs. Nakityo married and on December 16, 2016. Mr. Wagumbulizi, a United States citizen,
then filed the Petition which is the subject of this action.

26. The Petition was approved by the USCIS on April 21, 2017. On August 31, 2017 the
USCIS sent Mr. Wagumbulizi a “Notice of Intent to Revoke” or “NOIR” indicating that the

USCIS was intending to revoke the recently approved Petition because the USCIS purportedly

 

? The 7 elements necessary to establish VAWA eligibility are: 1. Existence of the qualifying relationship; 2.
Citizenship or immigration status of the abuser; (3) Self-Petitioner’s eligibility for classification; 4. Evidence that the
self-petitioner and abuser resided together during the qualifying relationship; 5. battery or extreme cruelty; 6.
good moral character; 7. Evidence of goad faith marriage.

3 Immigration and Nationality Act {INA} Section 204(a)(1}{C} generally requires 3 years of good moral character
proceeding the filing at the VAWA self-petition with no disqualifying criminal convictions.

10
Case 1:21-cv-10427-RGS Document 1 Filed 03/11/21 Page 11 of 16 i

had “substantial and probative evidence” in the Plaintiffs file that Plaintiff previously attempted
to evade immigration laws by entering into a sham marriage with Mr. Larkin. On or about
September 22, 2017 Mr. Wagumbulizi responded to the NOIR. On December 26, 2017 the
USICS issued its DECISION revoking the Petition and thereby barring Mrs. Nakityo indefinitely
from ever being the approved beneficiary of any visa petition pursuant to 8 U.S.C. § 1154(c). See
generally, USCIS DECISION, Dec 26 2017.
27. The December 26, 2017 USCIS DECISION is predicated almost exclusively on the
statements and assertions of abuser Mr. Larkin. The USCIS under “Statement of Facts and
Analysis, Including Ground(s) for Revocation” states:

“On May 26, 2009, both Mr. Larkin and [Mrs. Nakityo] appeared at the Boston

Field Office for an interview....At the Interview, Mr. Larkin executed a sworn

statement indicating that he married the beneficiary solely to circumvent the

immigration laws. Specifically, Larkin admitted that as of May 26, 2009

interview, he had only met [Mrs. Nakityo] four times; the he married [her]

in exchange for money; ...that he and the beneficiary never lived together...”

See, Decision at p. 2, 9 9.
28. Abuser Mr. Larkin then purportedly submitted a request to withdraw his petition. Absuser
Larkin purportedly wrote*: “I, Jason Edward Larkin, no longer wish to pursue the I-130 for Alien

Relative that I filed on behalf of Mary Bayiyana. I was paid $2,700 to marry her so she could get

her green card.” See, Decision at p. 2-3, ¥ 10.

 

“The USCIS never provided Mr. Wagumbulizi or Mrs. Nakityoa copy of the statement to inspect and it was not
included in her Freedom of information Act (FOIA) request. Plaintiff asserts this is counter to USCIS rules and
regulations: “The adjudicating officer must keep in mind the fact that the petitioner must be given the opportunity

to inspect and rebut any adverse information used in arriving at the decision to deny or revoke a petition. The
one exception pertains to material classified under E.O. 12356. In accordance with 8 CFR

103.2(b)(16}{iv) , the petitioner must still be given a summary (authorized by a regional director) of the

general nature of the information and the opportunity to rebut it if it can be done without jeopardizing the
safety of the information and the source. (See Matter of Tahsir, 16 1I&N Dec. 56 (BIA 1976) and Chapter

10.19 of this field manual.) See, USCIS Adjudicator’s Field Manual, available at:
httos://www.uscis.gov/sites/default/files/document/policy-manual-afm/afm?21-external.pdf (last accessed: Feb.
18, 2021}

11
Case 1:21-cv-10427-RGS Document 1 Filed 03/11/21 Page 12 of 16

29. _ This evidence provided by abuser Mr. Larkin is the but for causation of the USCIS
Revocation.

30. The Defendants’ had no rational basis in fact or law, or promulgated in any regulation
thereunder, or citied anywhere in their USCIS adjudicator’s field manual to revoke the Petition
for any other reason other than Mr. Larkin’s unilateral and uncorroborated statements and any
assertion to the contrary by Defendants is merely a pretext.

31. Further, no other fact or allegation Defendants suggest in the Decision would independently
or in the aggregate warrant the Petition’s revocation or the application of the 8 U.S.C. § 1154(c)
bar; it would run contra to Defendants’ common custom and practice in other similarly situated
cases and would be asserted a merely a pretext to apply a bar premised in reality on the use of
protected and illegal information.5

32. Mr. Wagumbulizi appealed the Decision to the BIA. True to form, the BIA seemed to
dismiss out of hand Mr. Wagumbulizi’s assertion that Mr. Larkin’s statements were precluded
under 8 U.S.C. § 1367(a). In its March 29, 2019 decision (“BIA Decision”) the BIA dismissively
threw away Mrs. Nakityo’s claims of abuse as “self-serving and unsupported”, even though her
VAWA claim was filed seven (7) years before the instant Petition. See TAB F, BIA Decision, p. 2
at § 5. The BIA further sided with the USCIS Director that the Director “reasonably found
unpersuasive the petitioner’s argument” that Mr. Larkin’s statements should be barred unless’
corroborated pursuant to 8 U.S.C. § 1367(a). The BIA provided no other reasoning to support a

departure from the plain meaning of the statute other than to add “...[the] Form I-360 [Self- ~

abuse petition] was not relevant to the revocation of the current visa petition.” See, id. The BIA

 

* See, Matter of P. Singh, 27 1 & N Dec. 598 (BIA 2019} (holding “the standard of proof necessary to bar the
approval of a visa petition based on marriage fraud under ...8 U.S.C. § 1154(c) is ‘substantial and probative
evidence’ ... more than a preponderance of evidence, but less than clear and convincing; that is, the evidence has to
be more than probably true that the marriage is fraudulent.” co

12 el laa
Case 1:21-cv-10427-RGS Document1 Filed 03/11/21 Page 13 of 16 ::

Decision then went on to fully credit abuser Mr. Larkin’s statement stating “Mr. Larkin’s sworn
statement plainly and unequivocally states that he was paid to marry the beneficiary in order to
obtain her “green card”. See, Id. p. 3 at 92.
33. The administrative record is devoid of any evidence to corroborate anything Mr. Larkin said
regarding payment for marriage, purported “fake” evidence submitted or any other assertion Mr.
Larkin made.
34. The BIA Decision by affirming the revocation and 8 U.S.C. § 1154(c) bar made the ..
Petition’s revocation administratively final.

FIRST CLAIM FOR RELIEF

(Violation of the Immigration and Nationality Act, 8 U.S.C. § 1367(a); Administrative
Procedure Act, 5 U.S.C. § 706(2))

35. All of the foregoing allegations are repeated and realleged as if fully set forth herein,

36. The USCIS’s and BIA’s use of Mr. Larkin’s uncorroborated statements regarding the bona
fide nature of his marriage to Mrs. Nakityo, when the administrative record contained clear
evidence of Mr. Larkin being an abusive spouse, to revoke Mr. Wagumbulizi’s Petition and |
forever bar Mrs. Nakityo of being the beneficiary of any subsequent visa petition was ultra vires
and violated the plain meaning 8 U.S.C. § 1367(a).

37. Therefore, the application herein of 8 U.S.C. § 1367(a) violated not only the plain meaning
of this unambiguous statute, entitled no agency deference, it also violated 5 U.S.C. §706(a)(A),
(C), (D) as it was done “not in accordance with the law,” “in excess of statutory jurisdiction,

authority, or limitations, or short of statutory right,” and “without observance of procedure 7

required by law....”

13
Case 1:21-cv-10427-RGS Document 1 Filed 03/11/21 Page 14 of 16

SECOND CLAIM FOR RELIEF
(Violation of the Immigration and Nationality Act, 8 U.S.C. § 1367(a) as applied per agency
implementation in “Department of Homeland Security DHS Directive System, Directive

Number: 00, Issue Date 11/1/2013”; Administrative Procedure Act, 5 U.S.C. § 706(2))
38. All of the foregoing allegations are repeated and realleged as if fully set forth herein.
39. Even if 8 U.S.C. § 1367(a) is an ambiguous statute subject to agency deference the USCIS,
DHS and the BIA violated its own regulations in its November 1, 2013 Directive when the
agency used Mr, Larkin’s uncorroborated statements regarding the bona fide nature of his
marriage to Mrs. Nakityo to render her inadmissible. |
40. The administrative record contained clear evidence of Mr. Larkin being an abusive spouse,
and the USCIS’s own VAWA unit specializing in these cases acknowledged said abuse in its
prime face check list. Therefore, this action of revoking Mr. Wagumbulizi’s Petition and forever
barring Mrs. Nakityo of being the beneficiary of any subsequent visa petition in this manner was
ultra vires and violated the agencies own regulation under 8 U.S.C. § 1367(a).
41. Therefore, the application herein of 8 U.S.C. § 1367(a) when applied by the USCIS’s
November 1, 2013 Directive violated 5 U.S.C. §706(a)(A), (C), (D) as it was done “not in
accordance with the law,” “in excess of statutory jurisdiction, authority, or limitations, or short of
statutory right,” and “without observance of procedure required by law....”

THIRD CLAIM FOR RELIEF

(Violation of the Immigration and Nationality Act, 8 U.S.C. § 1154(c); Administrative
Procedure Act, 5 U.S.C. § 706(2))

ford cee.

42. All of the foregoing allegations are repeated and realleged as if fully set forth herein.

43. The USCIS and the BIA misapplied 8 U.S.C. § 1154(c) when it relied on uncorroborated, “4

ultra vires, “inherently unreliable” and protected information when it revoked the Petition

14
Case 1:21-cv-10427-RGS Document1 Filed 03/11/21 Page 15 of 16.

premised on this information and barred Mrs. Nakityo in perpetuity from ever being the
beneficiary of this Petition or any subsequent visa petition filed on her behalf.

44, Therefore, the application herein of 8 U.S.C. §1154(c) when applied by the USCIS and .
affirmed by the BIA violated 5 U.S.C. §706(a)(A), (C), (D) as it was done “not in accordance
with the law,” “in excess of statutory jurisdiction, authority, or limitations, or short of statutory

right,” and “without observance of procedure required by law....”

FOURTH CLAIM FOR RELIEF
(Violation of the Due Process Clause of the Fifth Amendment to the United States
Constitution); Administrative Procedure Act 5 U.S.C. § 706(2)(A))
45. All of the foregoing allegations are repeated and realleged as if fully set forth herein.
46. The Due Process Clause of the Fifth Amendment provides that “Injo person shall...be
deprived of life, liberty, or property, without due process of law....” Marriage is a fundamental
longstanding liberty right. Defendants violated and abridged this liberty right when they denied
due process to Plaintiffs and revoked the marital Petition by “arbitrary, capricious, an abuse of
discretion, or other [manner] otherwise not in accordance with the law.”
PRAYER FOR RELIEF
WHEREFORE, Plaintiffs respectfully pray this Court to:
a. Declare the USCIS’s Revocation of the Petition contrary to the law and in violation of
due process; ee

b. Declare the BIA’s affirmance of the revocation of the Petition contrary to the law,

arbitrary, capricious, an abuse of discretion and in violation of due process;

15
Case 1:21-cv-10427-RGS Document1 Filed 03/11/21 Page 16 of 16

c. Declare the USCIS’s application of 8 U.S.C. § 1154(c) against Mrs. Nakityo contrary to
the law, arbitrary, capricious, an abuse of discretion.

d. Declare the BIA’s affirmance of the application of 8 U.S.C. § 1154(c) against Mrs.
Nakityo contrary to the law, arbitrary, capricious, an abuse of discretion.

e. Enter an order approving the Petition.

f. Award Plaintiffs’ counsel reasonable attorney’s fees under the Equal Access to Justice
Act, and any other applicable statute or regulation,

g. Award nominal damages;

h. Grant such further relief as the Court deems just, equitable, and appropriate.
The Plaintiff's request trial by jury on all claims if so triable.
Date: February 26, 2021 Respectfully submitted,

/s/ Richard S. Cabelus

 

Counsel for Plaintiffs

Law Office of Richard S. Cabelus |.

390 Main Street, Ste 541
Worcester, MA 01608

(508) 762-9199

Richard@cabelus.com

MA BBO# 674919

 

16
